[Cite as Scott v. Ohio Dept. of Rehab. & Corr., 2014-Ohio-2796.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



Aaron Scott,                                           :

                 Plaintiff-Appellant,                  :
                                                                         No. 14AP-98
v.                                                     :            (Ct. of Cl. No. 2011-11157)

Ohio Department of Rehabilitation                      :           (REGULAR CALENDAR)
and Correction,
                                                       :
                 Defendant-Appellee.
                                                       :


Joseph N. Williams,                                    :

                 Plaintiff-Appellant,                  :
                                                                         No. 14AP-105
v.                                                     :            (Ct. of Cl. No. 2012-01554)

Ohio Department of Rehabilitation                      :           (REGULAR CALENDAR)
and Correction,
                                                       :
                 Defendant-Appellee.
                                                       :


Jameel Haamid,                                         :

                 Plaintiff-Appellant,                  :
                                                                         No. 14AP-106
v.                                                     :            (Ct. of Cl. No. 2011-11432)

Ohio Department of Rehabilitation                      :           (REGULAR CALENDAR)
and Correction,
                                                       :
                 Defendant-Appellee.
                                                       :
Nos. 14AP-98, 14AP-105, 14AP-106, 14AP-107, 14AP-108,                             2
14AP-109, 14AP-110, 14AP-111, 14AP-112, and 14AP-113


John W. Forester,                        :

             Plaintiff-Appellant,        :
                                                         No. 14AP-107
v.                                       :          (Ct. of Cl. No. 2011-12056)

Ohio Department of Rehabilitation        :        (REGULAR CALENDAR)
and Correction,
                                         :
             Defendant-Appellee.
                                         :


Frank E. Tyson,                          :

             Plaintiff-Appellant,        :
                                                         No. 14AP-108
v.                                       :          (Ct. of Cl. No. 2011-13249)

Ohio Department of Rehabilitation        :        (REGULAR CALENDAR)
and Correction,
                                         :
             Defendant-Appellee.
                                         :


Anthony Moody,                           :

             Plaintiff-Appellant,        :
                                                         No. 14AP-109
v.                                       :          (Ct. of Cl. No. 2011-11173)

Ohio Department of Rehabilitation        :        (REGULAR CALENDAR)
and Correction,
                                         :
             Defendant-Appellee.
                                         :
Nos. 14AP-98, 14AP-105, 14AP-106, 14AP-107, 14AP-108,                             3
14AP-109, 14AP-110, 14AP-111, 14AP-112, and 14AP-113


Michael Evans,                           :

             Plaintiff-Appellant,        :
                                                         No. 14AP-110
v.                                       :         (Ct. of Cl. No. 2012-02089)

Ohio Department of Rehabilitation        :        (REGULAR CALENDAR)
and Correction,
                                         :
             Defendant-Appellee.
                                         :


Lavance Turnage,                         :

             Plaintiff-Appellant,        :
                                                         No. 14AP-111
v.                                       :          (Ct. of Cl. No. 2011-13061)

Ohio Department of Rehabilitation        :        (REGULAR CALENDAR)
and Correction,
                                         :
             Defendant-Appellee.
                                         :


Larry Solomon,                           :

             Plaintiff-Appellant,        :
                                                         No. 14AP-112
v.                                       :          (Ct. of Cl. No. 2011-11165)

Ohio Department of Rehabilitation        :        (REGULAR CALENDAR)
and Correction,
                                         :
             Defendant-Appellee.
                                         :
Nos. 14AP-98, 14AP-105, 14AP-106, 14AP-107, 14AP-108,                                  4
14AP-109, 14AP-110, 14AP-111, 14AP-112, and 14AP-113


Thomas Stallings,                           :

             Plaintiff-Appellant,           :
                                                             No. 14AP-113
v.                                          :           (Ct. of Cl. No. 2011-12137)

Ohio Department of Rehabilitation           :         (REGULAR CALENDAR)
and Correction,
                                            :
             Defendant-Appellee.
                                            :



                                    D E C I S I O N

                               Rendered on June 26, 2014


             Swope and Swope – Attorneys at Law, and Richard F.
             Swope, for appellants.

             Michael DeWine, Attorney General, Christopher L. Bagi, and
             Randall Knutti, for appellee.

                       APPEALS from the Court of Claims of Ohio

SADLER, P.J.
      {¶ 1} In these consolidated appeals, plaintiffs-appellants, Aaron Scott, Joseph N.
Williams, Jameel Haamid, John W. Forester, Frank E. Tyson, Anthony Moody, Michael
Evans, Lavance Turnage, Larry Solomon, and Thomas Stallings, appeal from the
judgment of the Court of Claims of Ohio rendered on January 8, 2014 pursuant to a
remand ordered by this court in Scott v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
12AP-755, 2013-Ohio-4383. For the reasons that follow, the judgment of the trial court is
affirmed.
I. BACKGROUND
      {¶ 2} As explained by this court in Scott:
             The ten individual plaintiffs-appellants are all inmates at the
             Mansfield Correctional Institution ("MCI") who allege that
Nos. 14AP-98, 14AP-105, 14AP-106, 14AP-107, 14AP-108,                                     5
14AP-109, 14AP-110, 14AP-111, 14AP-112, and 14AP-113


                their confidential medical records were negligently released to
                the general prison population. Their separately-filed
                complaints state claims for invasion of privacy through
                wrongful dissemination of medical information. They also
                generally claim a violation of the right to privacy under other,
                unspecified, state and federal law.

                The Court of Claims granted summary judgment for [plaintiff-
                appellee, Ohio Department of Rehabilitation and Correction
                ("ODRC")] on the basis that the nonspecific invasion-of-
                privacy claims were constitutional in nature and could not be
                considered by the Court of Claims. With respect to the claims
                for wrongful dissemination of medical information, the court
                addressed this as a common-law claim for the tort of
                unauthorized disclosure of privileged medical information.
                The court found that the circumstances under which plaintiffs'
                medical information was disclosed did not meet the elements
                set forth in Biddle v. Warren Gen. Hosp., 86 Ohio St. 3d 395
                (1999), for this tort. As an alternative ground for ruling in
                favor of ODRC, the court held that ODRC was entitled to the
                defense of discretionary immunity for the actions and inaction
                of MCI staff that resulted in the disclosure of medical
                information.

Id. at ¶ 2-3.
       {¶ 3} On appeal, appellants asserted six assignments of error. In addressing said
assignments of error, this court agreed that ODRC was entitled to summary judgment on
appellants' common-law claims for the tort of unauthorized disclosure of privileged
medical information. Id. at ¶ 25, 29. Additionally, this court agreed that appellants' non-
particularized claims for invasion of privacy under unspecified state or federal laws
constituted general constitutional claims over which the Court of Claims would not have
jurisdiction. Id. at ¶ 21. However, because the Court of Claims lacked jurisdiction over
said claims, the Scott court concluded that the Court of Claims should have dismissed
those claims without prejudice instead of granting summary judgment thereon.
Accordingly, this court sustained appellants' second assignment of error and sustained in
part and overruled in part appellants' first, third, fourth, fifth, and sixth assignments of
error. In accordance therewith, this court stated "[t]he judgments of the Court of Claims
of Ohio granting summary judgment in favor of ODRC on plaintiffs' claims for
Nos. 14AP-98, 14AP-105, 14AP-106, 14AP-107, 14AP-108,                                     6
14AP-109, 14AP-110, 14AP-111, 14AP-112, and 14AP-113


unauthorized disclosure of medical information are affirmed. The court of claims' grant
of summary judgment on plaintiffs' remaining claims is reversed, and the matter
remanded to modify its judgments to reflect a dismissal of these claims for lack of
jurisdiction." Id. at ¶ 32.
       {¶ 4} Scott was rendered on October 3, 2013. Thereafter, on January 8, 2014, the
trial court modified its previous August 1, 2012 judgment entry in accordance with Scott's
instruction and stated "judgment is rendered in favor of defendant on plaintiffs' claims for
unauthorized disclosure of medical information, and plaintiffs' remaining claims are
DISMISSED without prejudice for lack of subject matter jurisdiction." (Emphasis sic.)
(Entry, 6.)
II. ASSIGNMENTS OF ERROR
       {¶ 5} Appellants filed an appeal from the January 8, 2014 judgment entries and
assert three assignments of error for our review:
               [I.] The trial court lacked jurisdiction since the case is still on
               appeal subject to a ruling on a timely motion for
               reconsideration.

               [II.] The trial court erred in granting a motion for summary
               judgment.

               [III.] In light of this court's ruling, sustaining the first, third,
               fourth and fifth assignments of error, the common law
               invasion of privacy, contract, defamation and statutory
               prohibition of disclosure survive, and the trial court's ruling is
               erroneous.

III. DISCUSSION
       A. First Assignment of Error
       {¶ 6} In their first assignment of error, appellants assert the trial court lacked
jurisdiction to render the January 8, 2014 judgment because, at that time, appellants'
application for reconsideration remained pending in this court. Though a remand order
gives a trial court jurisdiction to carry out the directive of the court of appeals, it is
appellants' position that a timely application for reconsideration stays execution of an
appellate court judgment and divests the trial court of jurisdiction to proceed with a
Nos. 14AP-98, 14AP-105, 14AP-106, 14AP-107, 14AP-108,                                          7
14AP-109, 14AP-110, 14AP-111, 14AP-112, and 14AP-113


remand until the application for reconsideration is decided. Appellants do not cite any
authority in support of their position. Instead, appellants direct this court to the Supreme
Court of Ohio's Rules of Practice, which provide in relevant part:
              (a) When a party timely files an application for
              reconsideration in the court of appeals pursuant to App.R.
              26(A)(1), the time for filing a notice of appeal from the court
              of appeals' entry of judgment shall be tolled.

              (b) If a timely application for reconsideration is filed in the
              court of appeals, and the appellant seeks to appeal from the
              court of appeals' entry of judgment, the appellant shall file a
              notice of appeal within forty-five days of the court of appeals'
              decision denying the application for reconsideration, or if
              reconsideration is granted, from the subsequent entry of
              judgment.

S.Ct.Pract.R. 7.01(A)(5).
       {¶ 7} While this rule tolls the time for filing a notice of appeal in the Supreme
Court of Ohio, notably absent from the rule is any language indicating that a judgment of
the court of appeals is automatically stayed by a party's act of filing an application for
reconsideration. Additionally, our research has revealed two sister appellate courts that
have addressed and rejected arguments comparable to appellants'. In State v. Pippen, 4th
Dist. No. 12CA3526, 2013-Ohio-2239, the defendant appealed from the sentence imposed
upon a remand for re-resentencing.        The defendant argued the trial court had no
jurisdiction to re-sentence him because his application for reconsideration was still
pending in the appellate court. The Fourth District Court of Appeals found "no express
prohibition against the trial court's exercise of jurisdiction in re-sentencing Appellant,
pursuant to [its] remand order, despite the fact that an application for reconsideration
had been filed and was still pending at the time of the re-sentencing hearing." Id. at ¶ 12.
       {¶ 8} Similarly, in State v. Moore, 7th Dist. No. 13 MA 60, 2014-Ohio-2525, the
defendant appealed from a judgment of the trial court rendered after a sexual offender
classification hearing held pursuant to a remand ordered by the court of appeals. The
defendant argued the trial court had no authority to proceed with the classification
hearing while his application for reconsideration remained pending in the appellate court.
Nos. 14AP-98, 14AP-105, 14AP-106, 14AP-107, 14AP-108,                                     8
14AP-109, 14AP-110, 14AP-111, 14AP-112, and 14AP-113


The Seventh District Court of Appeals noted that, while an application for reconsideration
extends the time to appeal to the Supreme Court of Ohio, "from a procedural
standpoint[,] it does little else on its own." Id. at ¶ 10. After noting that the defendant
failed to seek and obtain a stay of the appellate court's judgment pending its resolution of
the defendant's application for reconsideration, the Moore court concluded the trial court
properly proceeded with the classification hearing.
       {¶ 9} In the case before us, appellants have appealed from a judgment of the
Court of Claims of Ohio issued pursuant to this court's remand instructing that court to
modify its judgment to reflect the dismissal of certain claims for lack of jurisdiction.
Though filing an application for reconsideration with this court, appellants did not seek
and obtain a stay of this court's judgment and now contend the trial court lacked
jurisdiction to act until the reconsideration application was decided. However, like the
appellants in Pippen and Moore, appellants have not cited any authority to support their
proposition that an application for reconsideration automatically stays an appellate
court's judgment, and we decline appellants' invitation to read S.Ct.Pract.R. 7.01 in a
manner that would suggest the same. For the foregoing reasons, we overrule appellants'
first assignment of error.
       B. Second and Third Assignments of Error
       {¶ 10} Because they are interrelated, appellants' second and third assignments of
error will be addressed together. In their second assignment of error, appellants argue
the trial court erred in granting summary judgment in favor of ODRC and assert "[i]t is
clear the Tenth District Court of Appeals dismissed only the newly created unauthorized
disclosure of medical records, leaving all other common law and statutory claims alive
and well." (Appellants' Brief, 12.) In their third assignment of error, appellants contend
their claims for invasion of privacy, contract, defamation, and statutory prohibition of
disclosure survive, and the trial court's ruling is erroneous.
       {¶ 11} We find these arguments quite peculiar given that this court clearly
determined (1) that summary judgment in favor of ODRC on appellants' claims for
unauthorized disclosure of medical information was proper and (2) that appellants'
remaining claims should have been dismissed for lack of jurisdiction. In accordance with
Nos. 14AP-98, 14AP-105, 14AP-106, 14AP-107, 14AP-108,                                     9
14AP-109, 14AP-110, 14AP-111, 14AP-112, and 14AP-113


said determinations, this court affirmed in part, reversed in part, and remanded the
matter with instructions for the trial court to modify its judgment to reflect a dismissal
without prejudice of certain claims.
       {¶ 12} Though appellants disagree with the trial court's disposition of their claims
and this court's treatment of their claims on appeal, when this matter was remanded to
the trial court with instructions, no viable causes of action remained, and the trial court
was required to proceed in accordance with the remand issued by this court. Cugini &
Capoccia Builders, Inc. v. Ciminello's, Inc., 10th Dist. No. 06AP-210, 2006-Ohio-5787,
¶ 32, citing Blackwell v. Internatl. Union, U.A.W., 21 Ohio App. 3d 110, 112 (8th
Dist.1984) (when an appellate court remands a case for a limited purpose, the trial court
must accept all issues previously adjudicated as finally settled); Orrville Prods., Inc. v.
MPI, Inc., 8th Dist. No. 65184 (June 9, 1994) ("On remand, a trial court must obey the
mandate of the court of appeals[,] * * * [t]he order of remand restores the trial court with
jurisdiction to carry out the directive of the court of appeals."). A trial court is without
authority to extend or vary the mandate given by the appellate court. State v. Harper,
10th Dist. No. 06AP-733, 2007-Ohio-2590, ¶ 13.
       {¶ 13} Upon review, we conclude the trial court properly modified its judgment in
accordance with the remand and instructions issued by this court in Scott. Accordingly,
we overrule appellants' second and third assignments of error.
IV. CONCLUSION
       {¶ 14} Having overruled appellants' three assignments of error, we hereby affirm
the judgment of the Court of Claims of Ohio.
                                                                       Judgment affirmed.

                            TYACK and O'GRADY, JJ., concur.
                        _____________________________